
	
		II
		111th CONGRESS
		1st Session
		S. 720
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide a source of funds to carry out restoration
		  activities on Federal land under the jurisdiction of the Secretary of the
		  Interior or the Secretary of Agriculture, and for other
		  purposes.
	
	
		1.Short title and
			 findings
			(a)Short
			 titleThis Act may be cited as the Federal Land Restoration, Enhancement, Public Education,
			 and Information Resources Act or the Federal Land REPAIR Act.
			(b)FindingsCongress
			 finds that—
				(1)violations of laws (including regulations)
			 applicable to the use of Federal land under the jurisdiction of the Secretary
			 of the Interior or the Secretary of Agriculture often result in damages to the
			 Federal land that require expenditures for restoration activities to mitigate
			 the damages;
				(2)increased public
			 information and education regarding the laws (including regulations) applicable
			 to the use of the Federal land can help to reduce the frequency of
			 unintentional violations; and
				(3)it is appropriate that fines and other
			 monetary penalties paid as a result of violations of laws (including
			 regulations) applicable to the use of Federal land be used to defray the costs
			 of the restoration activities and to provide public information and
			 education.
				2.Use of fines from
			 violations of laws and regulations applicable to public land for restoration
			 and informational activities
			(a)Land under
			 jurisdiction of Bureau of Land ManagementSection 305 of the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1735) is amended by adding at the end the
			 following:
				
					(d)Use of collected
				fines
						(1)Availability and
				authorized useAny amounts received by the United States as a
				result of a fine imposed under
				section
				3571 of title 18, United States Code, for a violation of a
				regulation prescribed under section 303(a) shall be available to the Secretary,
				without further appropriation and until expended—
							(A)to cover the cost
				to the United States of any improvement, protection, or rehabilitation work on
				public land rendered necessary by the action that led to the fine or by similar
				actions; and
							(B)to increase public
				awareness of regulations and other requirements regarding the use of public
				land.
							(2)Treatment of
				excess fundsAmounts referred to in paragraph (1) that the
				Secretary determines are in excess of the amounts necessary to carry out the
				purposes specified in that paragraph shall be transferred to the Crime Victims
				Fund established by section 1402 of the Victims of Crime Act of 1984 (42 U.S.C.
				10601).
						.
			(b)National Park
			 System landsSection 3 of the National Park Service Organic Act
			 (16 U.S.C.
			 3), is amended—
				(1)by striking
			 That the Secretary the first place it appears and inserting
			 (a) Regulations for use
			 and management of national park system; enforcement.—The
			 Secretary;
				(2)by striking
			 He may also the first place it appears and inserting the
			 following:
					
						(b)Special
				management authorities
							(1)In
				generalThe Secretary of the Interior
				may
							;
				(3)by striking
			 He may also the second place it appears and inserting the
			 following:
					
						(2)Detrimental
				animals and plantsThe Secretary
				may;
						.
				(4)by striking
			 No natural, and inserting the following:
					
						(c)Lease and permit
				authoritiesNo natural
						;
				and
				(5)by
			 adding at the end the following:
					
						(d)Use of collected
				fines
							(1)Availability and
				authorized useAny amounts received by the United States as a
				result of a fine imposed under
				section
				3571 of title 18, United States Code, for a violation of a rule
				or regulation prescribed under this section shall be available to the Secretary
				of the Interior, without further appropriation and until expended—
								(A)to cover the cost to the United States of
				any improvement, protection, or rehabilitation work on the National Park System
				land rendered necessary by the action that led to the fine or by similar
				actions; and
								(B)to increase public
				awareness of rules, regulations, and other requirements regarding the use of
				National Park System land.
								(2)Treatment of
				excess fundsAmounts referred
				to in paragraph (1) that the Secretary determines are in excess of the amounts
				necessary to carry out the purposes specified in that paragraph shall be
				transferred to the Crime Victims Fund established by section 1402 of the
				Victims of Crime Act of 1984 (42 U.S.C.
				10601).
							.
				(c)National
			 wildlife refuge System landsSection 4(f) of the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C.
			 668dd(f)) is amended by adding at the end the following:
				
					(3)Use of collected
				finesAny amounts received by the United States as a result of a
				fine imposed under section 3571 of title 18, United
				States Code, for a violation of this Act (including a regulation issued under
				this Act) shall be available to the Secretary, without further appropriation
				and until expended—
						(A)to cover the cost to the United States of
				any improvement, protection, or rehabilitation work on System land rendered
				necessary by the action that led to the fine or by similar actions; and
						(B)to increase public
				awareness of rules, regulations, and other requirements regarding the use of
				System land.
						(4)Treatment of
				excess fundsAmounts referred
				to in paragraph (3) that the Secretary determines are in excess of the amounts
				necessary to carry out the purposes specified in that paragraph shall be
				transferred to the Crime Victims Fund established by section 1402 of the
				Victims of Crime Act of 1984 (42 U.S.C.
				10601).
					.
			(d)National Forest
			 System landThe eleventh
			 undesignated paragraph under the heading surveying the public
			 lands of the Act of June 4, 1897 (16 U.S.C. 551), is
			 amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						3.Protection of
				National Forest System land; regulations
							(a)Regulations for
				use and protection of National Forest System
								(1)In
				generalThe
				Secretary
								;
				(2)by striking
			 continued; and he may and inserting the following:
			 “continued.
					
						(2)RegulationsThe
				Secretary
				may
						;
				(3)by striking
			 destruction; and any violation and inserting the
			 following:
					
						destruction.(b)Violations;
				penalties
							(1)In
				generalAny violation
							;
				
				(4)by striking
			 Any person and inserting the following:
					
						(2)Magistrate
				judgeAny person
						;
				
				(5)by adding at the
			 end the following:
					
						(c)Use of collected
				fines
							(1)Availability and
				authorized useAny amounts
				received by the United States as a result of a collateral payment in lieu of
				appearance or a fine imposed under
				section
				3571 of title 18, United States Code, for a violation of a
				regulation issued under subsection (a) shall be available to the Secretary of
				Agriculture, without further appropriation and until expended—
								(A)to cover the cost to the United States of
				any improvement, protection, or rehabilitation work on National Forest System
				land rendered necessary by the action that led to the fine or payment;
				and
								(B)to increase public
				awareness of rules, regulations, and other requirements regarding the use of
				National Forest System land.
								(2)Treatment of
				excess fundsAmounts referred
				to in paragraph (1) that the Secretary of Agriculture determines are in excess
				of the amounts necessary to carry out the purposes specified in that paragraph
				shall be transferred to the Crime Victims Fund established by section 1402 of
				the Victims of Crime Act of 1984 (42 U.S.C.
				10601).
							;
				and
				(6)by moving section
			 3 (as designated by paragraph (1)) so as to appear at the end of that
			 Act.
				
